                      THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                     : CHAPTER 13
                                           :
      JAMES BRADFORD HENRY and SUSAN :       CASE NO 18-02540-HWV
      LYNN HENRY                           :
                                           :
                              Debtors.     :
=================================================================
      FIRST NATIONAL BANK OF               :
      PENNSYLVANIA,                        :
                              Movant,      :
                                           :
               vs.                         :
                                           :
      JAMES BRADFORD HENRY and SUSAN :
      LYNN HENRY and CHARLES J. DEHART, :
      III, Chapter 13 Trustee,             :
                              Respondents. :

                                    ORDER OF COURT

         AND NOW, upon consideration of the Motion for Relief from the Automatic Stay

filed by First National Bank of Pennsylvania (“Movant”), it is hereby ORDERED,

ADJUDGED AND DECREED, that the Motion is granted and that the Automatic Stay

be and hereby is terminated as it affects the interest of Movant in and to the Real Property of

the Debtor located at 401 Kent Drive, Mechanicsburg, PA, and the 14-Day Stay Period is hereby

waived.




    Dated: October 24, 2019                     By the Court,



                                                Henry W. Van Eck, Bankruptcy Judge    (JG)




Case 1:18-bk-02540-HWV        Doc 58 Filed 10/24/19 Entered 10/25/19 14:13:41                Desc
                              Main Document     Page 1 of 1
